Citation Nr: 1122631	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  03-31 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for vascular disease of the right lower extremity, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968 and from January 1971 to August 1989.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2010, the Board remanded the issue on appeal to the RO via the VA's Appeals Management Center (AMC) for certain procedural and evidentiary development.  Following the AMC's attempts to complete the requested actions, the case has since been returned to the Board for further review.  

In March 2011, the Board wrote to the Veteran in order to clarify his choice of a representative to act on his behalf in matters pending before VA.  No response directly from the Veteran was received; however, the attorney that had represented the Veteran before the Court in April 2011 correspondence indicated that he was not the Veteran's representative of record, but that it was The American Legion that currently held the Veteran's power-of-attorney in matters before VA.  The American Legion filed an informal brief with the Board in April 2011 thereby responding to the March 2011 letter as requested as an indication that they represent the Veteran before the Board.

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.  


REMAND

Through its January 2010 remand, the Board directed the AMC to afford the Veteran a VA medical examination by a physician in the specialty of vascular diseases in order to evaluate the nature and etiology of his claimed vascular disorder of the right leg.  On remand, the requested VA examination was conducted in July 2010 by a VA ARNP (Advanced Registered Nurse Practitioner).  The Veteran now argues that he is entitled as a matter of law to compliance with the terms of the remand, citing Stegall v. West, 11 Vet. App, 268, 270-71 (1998), inasmuch as the VA examination was not conducted by a VA physician in the specialty of peripheral vascular disease.  
Despite the fact that the VA medical examination was comprehensive in scope and the medical opinion provided was detailed and complete, the Board concurs with the Veteran that the terms of the recent remand were not met and that he is entitled to compliance with those terms.  Remand is required to effectuate that compliance.  

As directed by the January 2010 Remand, the AMC on remand must adjudicate the claim for secondary service connection under the revisions of 38 C.F.R. § 3.310, as effective from October 2006.  See 71 Fed. Reg. 52744 (2006).

Accordingly, this case is REMANDED for the following actions:

1.  The Veteran should specifically be informed of the changes to 38 C.F.R. § 3.310, effectuated as of October 10, 2006.  See 71 Fed. Reg. 52744 (2006).

2.  All records of VA medical treatment, not already on file, which were compiled at VA facilities located in Seattle and Spokane, Washington, and which pertain to the Veteran's claimed vascular disease of his right lower extremity, should be obtained for inclusion in his claims folder.

3.  Thereafter, the Veteran should be afforded a VA medical examination by a VA physician who specializes in peripheral vascular diseases in order to ascertain the nature and etiology of his vascular disease of the right lower extremity.  Such examination should be performed by a clinician other than the fee-basis provider who examined the Veteran in December 2006.  The claims folder in its entirety is to be furnished to the VA examiner and the report of such examination should include a statement by the VA examiner that the claims folder was received and reviewed.

Following a review of the relevant medical evidence in the claims file, the clinical evaluation and any tests that are deemed necessary, the VA examiner is requested to address the following questions:  

(a)  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran suffers from any vascular disorder of the right lower extremity that originated during his period of military service or is attributable to any event thereof?  In responding, the examiner should set forth in detail whether in fact there is a showing of current disability involving vascular disease of the right lower extremity at this time or at any time from August 2001 to the present; whether any other medical provider diagnosed the existence of such disability from August 2001 to the present and whether any such diagnosis was valid; whether clinical indications of any such disability were present in service, and, if so, whether chronic disability was then shown; and whether clinical indications of right extremity vascular disease were shown postservice and to what degree?

(b)  Is it at least as likely as not (50 percent or greater degree of probability) that any existing vascular disorder of the Veteran's right lower extremity was caused or aggravated by his service-connected PTSD?  If it is determined that the claimed disorder was worsened by the Veteran's service-connected PTSD, to the extent that is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

Use by the examiner of the at least as likely as not language in responding is required.

The examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or causation as to find against either.  More likely and as likely support the claim; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  

The examiner is also requested to provide a complete rationale for any opinion expressed, preferably with citation to specific evidence of record.

4.  Lastly, readjudicate the claim for service connection for direct and secondary service connection for vascular disease of the right lower extremity, to include as due to PTSD, based on all of the evidence of record and all governing legal authority, including the October 2006 amendment to 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 (2006).   If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and a reasonable period in which to respond, before the record is returned to the Board for further review.

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional development.  No inference should be drawn regarding the final disposition of the claim in question as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


